IN THE MATTER OF THE CREATIOK
OF THE COMMISSION ON THE CODE                                   )
OF JUDICIAL CONDUCT AND THE                                            OR
APPOINTMENT OF MEMBERS THERETO                                  1

       Montana is the only jurisdiction which continues to subscribe to the Canons of

Judicial Ethics (Canons). The Canons were adopted by this Court in 1963. The Canons date

&om 1908 and have been amended only in minor respects since their adoption. Each of our

sister States has adopted one or another version of the ABA Code of Judicial Conduct

(Code). A historical discussion of the Canons (and its deficiencies), the Code, and

comparisons between the two were discussed extensively in Harris v. Snzartt, 2002 -MT 239,

97 88-1 16, 31 1 Mont. 507,TT 88-1 l6,57 P.3d 58,lY 88-1 16, (Nelson, J., concurring).
       On December 3.1,2002, Professor David J. Patterson, iMontana School of Law, wrote

to this Court and suggested that this Court appoint a commission to study and to consider

adopting the Code. Professor Patterson suggested that the Code model would best serve the

current needs of Montana's judicial branch, provide uniformity, and provide access to a

national data base of decisions and ethics opinions.

      Having considered this matter, Smartt. and Professor Patterson's letter, we agree that

it is appropriate that we establish a commission to study this matter firther and to make

recommendations to this Court as to whether to adopt some version of the Code. Therefore,
pursuant to Article VII, Section 2(2), of the Constitution of Montana,

       IT IS ORDERED that there is hereby established the COMMISSIOX 03 THE CODE

OF JUDICIAL CONDUCT (Commission). This Commission shall be comprised of seven

members who shall serve at the pleasure of and until further order of this Court. This

Commission shall consist of three members of this Court, two District Court Judges and two

judges of the Courts of Limited Jurisdiction, one being an attorney judge and one being a

non-attorney judge.

       IT IS FURTHER ORDERED that the following persons are appointed to serve on this

Commission:

              Supreme Court Justice Patricia 0. Cotter, member and Chairperson
              Supreme Court Justice James C. Nelson. member
              Supreme Court Justice John Warner, member
              District Court Judge, Katherine R. Curtis, member
              District Court Judge, Gregory R. Todd, member
              Justice of the Peace, G. Lewis Scott, member (attorney judge)
              Justice of the Peace, Karen A. Orzech, member (non-attorney judge)

       IT IS FURTHER ORDERED that Professor David J. Patterson is appointed to serve

as the reporter for this Commission. Professor Patterson shall provide advice, academic

expertise and drafting services to this Commission, but shall not be a voting member.

      IT IS FURTHER ORDERED that the Court Administrator's Office shall provide staff

support to this Commission as may, from time to time, be necessary and appropriate.

      IT IS FURTHER ORDERED that the Clerk of this Court give notice of this order by

mail to the Justices and Judges above-named; to Professor David J. Patterson; to Jim
Oppedahl, Court Administrator; to the President of the Montana Judges Association for

distribution to its members; to the President of the Montana Magistrates' Association for

distribution to its members; and to the Executive Director of the State Bar of Montana and

to the State Law Librarian with a request that this order be posted to the Bar's and Library's

respective websites.
                           kh
       DATED this a d a y of June, 2003.




                                                              -
                                                                    Justices